Citation Nr: 0900623	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-26 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an effective date earlier than May 10, 
2001, for entitlement to service connection for post-
traumatic stress disorder (PTSD), for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter-in-law
ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946 and from October 1948 to July 1949.  He died in 
July 2004.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, in June 2006 and August 2007.  The former 
granted service connection for PTSD for the purpose of 
accrued benefits and assigned a 70 percent evaluation, 
effective May 10, 2001.  The latter denied service connection 
for the cause of the veteran's death.  

Appellant and her daughter-in-law presented testimony at a 
video-conference hearing before the undersigned Veterans Law 
Judge in August 2008.  A transcript of the hearing is of 
record.  Appellant submitted additional evidence directly to 
the Board following her hearing, which was accompanied by a 
waiver of RO consideration.  The evidence will therefore be 
considered in this decision.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as cardiopulmonary arrest, due to (or as a consequence of) 
probable myocardial infarction, due to (or as a consequence 
of) cardiac disease, due to (or as a consequence of) 
hypertension.  

2.  The veteran's heart problems were related to his service-
connected PTSD.

3.  The veteran's claim for entitlement to service connection 
for PTSD was received by his congressman on May 10, 2001 and 
by the RO on May 21, 2001.

4.  In a rating decision dated June 2006, the RO granted 
service connection for PTSD, for accrued benefits purposes, 
effective May 10, 2001.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2008).  

2.  The criteria for the assignment of an effective date 
earlier than May 10, 2001 for the grant of service connection 
for PTSD, for accrued benefits purposes, have not been met.  
38 U.S.C.A. §§ 5110(a), 5121 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.400, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Cause of death claim

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2008).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(2008).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b) 
(2008).  A disability is a contributory cause of death if it 
contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c) (2008).

The appellant contends that the veteran's death was related 
to his service-connected PTSD.  More specifically, she 
asserts that PTSD directly aggravated and caused his death, 
if not primarily, then secondarily.  See 38 C.F.R. § 3.310.  
Appellant contends that the veteran's PTSD caused him to 
refuse medication, accuse her of trying to kill him, and 
generally caused the stress that culminated in his death.  
She acknowledges that the veteran began having problems with 
hypertension as early as the 1960s, but also contends that he 
also had PTSD from the beginning, even though that term was 
not used until the 1980s.  See February 2007 VA Form 21-4138; 
August 2008 statement in support of claim; August 2008 
hearing transcript.  

In pertinent part, the evidence shows that the veteran had 
multiple cardiovascular problems, to include coronary artery 
disease, arrhythmias, congestive heart failure, and ischemic 
heart disease with resultant dilated cardiomyopathy.  See 
August 2000 letter from Dr. B.F. Mears; August 2000 and 
December 2002 letters from Dr. C.R. Klepper; August 2000 
letter from Dr. J.R. Pruitt.  It is unclear from the evidence 
of record, however, when these problems began.  The Board 
notes that the veteran was granted nonservice-connected 
pension, in part due to hypertension, in April 1984.  

In support of appellant's claim, letters from Dr. Klepper and 
Dr. Harris were submitted in February 2007.  In his November 
2006 letter, Dr. Klepper writes that the veteran died in July 
2004 with cardiopulmonary arrest suspected by infarction, 
heart disease, and hypertension.  After evaluation of the 
veterans' medical record, it was Dr. Klepper's opinion that 
the veteran's medical condition was related to and 
exacerbated by his mental disorder, which was thought to be 
related to his military service.  In his December 2006 
letter, Dr. Harris, who is a consulting psychologist, reports 
that the veteran had been a patient of his until his death.  
Dr. Harris reports that he had previously explained that the 
veteran's diagnosis of psychoneurosis, hysteria, was 
essentially PTSD and that he had been asked by the veteran's 
family to write a letter indicating his feelings concerning 
the veteran's death from a heart condition.  Dr. Harris 
reports that the veteran's PTSD did increase his stress 
levels throughout his life and would naturally cause some 
physical stress, which could be related to his heart 
condition.  Dr. Harris also reports that the years of excess 
emotional stress may have caused further physical 
difficulties or exacerbated existing physical conditions.  

The RO sought a VA medical opinion to address appellant's 
contentions, which was provided in July 2007.  The VA 
examiner indicated that the veteran's claims folder had been 
reviewed and that he had a long history of psychiatric 
disorders, but not a VA diagnosis of PTSD, though a letter 
from a private psychologist indicates that the veteran did 
have PTSD.  The veteran died of cardiac arrest and was 
thought to have also had a myocardial infarction and was 
hypertensive.  The VA examiner reported that he was unaware 
of any data that definitely links PTSD or depression to an 
increased risk of arteriosclerotic heart disease or 
hypertension.  It was his opinion that this connection was 
speculative and that it is less likely than not that there 
was any relationship between the veteran's psychological 
status and the arteriosclerotic heart disease that caused his 
death.  

The Board does not afford the opinion provided by Dr. Harris 
any probative value.  This is so because Dr. Harris only said 
that the veteran's PTSD increased his stress levels 
throughout his life and would naturally cause some physical 
stress, which could be related to his heart condition, and 
that the years of excess emotional stress may have caused 
further physical difficulties or exacerbated existing 
physical conditions.  See December 2006 letter (emphasis 
added).  Medical opinions that are speculative, general or 
inconclusive in nature cannot support a claim.  See 38 C.F.R. 
§ 3.102 (2008); see also Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative).  

As the opinion provided by Dr. Harris has not been afforded 
any probative value, this leaves only the opinions provided 
by Dr. Klepper and the VA examiner for consideration.  As 
noted above, Dr. Klepper provided a positive opinion in favor 
of appellant's claim; he did not, however, provide a basis 
for this opinion.  The VA examiner, on the other hand, 
provided a negative opinion against the claim, but based this 
claim solely on the lack of any data that establishes a 
definite link between PTSD and heart disease.  Based on the 
foregoing, the Board finds that the remaining medical 
evidence is in relative equipoise.  When the evidence is in 
relative equipoise, the appellant is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

In light of the foregoing, the Board resolves reasonable 
doubt in appellant's favor and finds that the veteran's 
service-connected PTSD caused or aggravated his fatal heart 
disease.  See 38 C.F.R. § 3.310.  Accordingly, service 
connection for the cause of the veteran's death is warranted.  
See 38 C.F.R. §§ 3.102, 3.312 (2008).  


II.	Earlier effective date claim

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.   38 U.S.C.A. § 5121, as in effect on 
and after December 16, 2003; 38 C.F.R. § 3.1000.  The Board 
notes that Congress recently amended 38 U.S.C.A. § 5121 to 
repeal the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits.  This change applies only to deaths 
occurring on or after the date of enactment, December 16, 
2003, as is the case here.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 
2003), codified at 38 U.S.C. § 5121(a).

Review of the claims folder reveals that the veteran 
submitted a VA Form 21-526, in which he claimed service 
connection for PTSD, to his congressman.  A date stamp of May 
10, 2001 appears on the claim.  The Board notes that there is 
no indication from the stamp that it is a VA stamp and finds, 
rather, that it appears to be a date stamp from the 
congressman's office.  The Congressman forwarded this claim 
to the RO and it was received on May 21, 2001.  In a letter 
dated June 5, 2001, the RO informed the Congressman that the 
veteran did not have a claim pending at that time and that 
the information sent to his office would be accepted as a 
claim for service connection for PTSD.  

The RO denied the veteran's claim for PTSD in an August 2001 
rating decision.  The veteran filed a timely notice of 
disagreement (NOD) in March 2002, the RO issued a statement 
of the case (SOC) in October 2002, and the veteran's VA Form 
9 was received in December 2002.  The claim was subsequently 
remanded by the Board in December 2004.  The Board notes that 
it does not appear notification of the veteran's death had 
been associated with the claims folder at the time the claim 
was transferred to the Board.  As such, the veteran's claim 
for service connection for PTSD was on appeal at the time of 
his July 2004 death.  

Service connection for PTSD, for the purpose of accrued 
benefits, was granted by the RO in June 2006 and a 70 percent 
evaluation was assigned effective May 10, 2001.  The RO 
explained that this was the date on which the veteran's claim 
for benefits had been filed and that it was this claim that 
was on appeal at the time of the veteran's death.  See June 
2006 rating decision.  

Appellant contends that she is entitled to an effective date 
earlier than May 10, 2001 because the veteran suffered from 
PTSD for many years, long before it was called PTSD, that he 
was treated for mental problems during and after service, and 
he was suffering from PTSD when he filed a claim in the late 
1970s.  Her daughter-in-law testified that the veteran began 
drawing pension in the 1980s and that this is when the 
effective date should be.  See February 2007 NOD; August 2007 
VA Form 9; August 2008 hearing transcript.  

At this juncture, the Board notes that nonservice-connected 
pension was granted in an April 1984 rating decision.  It 
does not appear, however, that any psychological disorder 
formed the basis of that grant.  A February 2001 rating 
decision granted special monthly pension based on the need 
for aid and attendance.  A 30 percent evaluation for 
depression was factored into this decision for pension 
purposes.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110(a) (West 2002) and 38 C.F.R. § 
3.400 (2008).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2008).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  See Thomas v. 
Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 
3.1(p), 3.155(a) (2008).  An informal claim must be written, 
see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and 
it must identify the benefit being sought.  Brannon v. West, 
12 Vet. App. 32, 34-5 (1998).  Review of the claims folder 
does not contain any correspondence that could be construed 
as an informal claim prior to May 21, 2001, the date on which 
the veteran's claim for PTSD that was forwarded by his 
Congressman was received by the RO.  

The law clearly states that the effective date of an award 
based on an original claim shall not be earlier than the date 
the claim was received, or the date entitlement arose, 
whichever is later.  Based on the evidence as described 
above, the Board finds that the veteran's VA Form 21-526, in 
which he claimed service connection for PTSD, was not 
actually received by the RO until May 21, 2001.  The May 10, 
2001 date stamp that appears on the form appears to be that 
from his Congressman  office rather than a VA stamp.  As 
such, the Board finds that the RO granted a benefit to 
appellant in assigning the effective date of the grant of 
PTSD for purposes of accrued benefits as May 10, 2001.  

The Board finds that the veteran did not file a claim for 
service connection for PTSD prior to May 10, 2001.  There is 
no correspondence of record dated prior to May 10, 2001, 
showing an intent to seek service connection for PTSD.  See 
38 C.F.R. § 3.155.  In light of the foregoing, the Board 
finds that an effective date prior to May 10, 2001 for 
entitlement to service connection for PTSD, for purposes of 
accrued benefits, is not warranted and the claim must be 
denied. 

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim for service connection for the cause of the veteran's 
death has been granted, no further notification or assistance 
is necessary, and deciding the appeal is not prejudicial to 
the appellant.

With respect to appellant's assertion that she is entitled to 
an earlier effective date for the grant of service connection 
for PTSD, for purposes of accrued benefits, the United States 
Court of Appeals of the Federal Circuit has held that once 
the underlying claim is granted, further notice as to 
downstream questions, such as the effective date, is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007). 

As to VA's duty to assist, there is no outstanding evidence 
that should be associated with the claims folder.  The Board 
thus finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), § 
5103A, or 38 C.F.R. § 3.159, and that appellant will not be 
prejudiced by the Board's adjudication of her claims.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to an effective date earlier than May 10, 2001, 
for entitlement to service connection for PTSD, for purposes 
of accrued benefits, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


